Citation Nr: 0841894	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  06-32 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for hemorrhoids.

2.  Entitlement to a rating in excess of 10 percent for 
chronic maxillary sinusitis.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left ankle injury, to include residuals of a 
fracture.

4.  Entitlement to service connection for residuals of a left 
ankle injury, to include residuals of a fracture. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The veteran had active service from January 1962 to November 
1964.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the benefit sought on appeal.  The 
veteran appealed that decision and the case was referred to 
the Board for appellate review.  

In the substantive appeal (VA Form 9) in September 2006 the 
veteran requested a hearing at the RO before a Veterans Law 
Judge.  In October 2006 the veteran clarified this request 
and indicated that he desired a videoconference hearing at 
the RO.  However, in August 2008 the veteran explicitly 
withdrew his request for a hearing.  38 C.F.R. § 20.704(e). 

The issue of service connection for residuals of a left ankle 
injury, to include residuals of a fracture, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's hemorrhoids are manifested by a small 
bluish protrusion of hemorrhoidal tissue and there is no 
persistent bleeding or large or thrombotic tissue 
protrusions.

2.  The veteran's chronic maxillary sinusitis has not been 
manifested by three or more incapacitating episodes of 
sinusitis per year requiring prolonged antibiotics or by more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain and purulent discharge or 
crusting. 

3.  An unappealed August 1999 rating decision denied service 
connection for residuals of a left ankle strain, including 
residuals of a fracture. 

4.  The evidence submitted since the August 1999 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for 
residuals of a left ankle strain, including residuals of a 
fracture.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for hemorrhoids 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.321, 4.87, Diagnostic Code 7336 
(2007).  

2.  The criteria for a rating in excess of 10 percent for 
sinusitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.321, 4.87, Diagnostic 
Code 6513 (2007).  

3.  The August 1999 rating decision, which denied service 
connection for residuals of a left ankle strain, including 
residuals for a fracture, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104 (2007).

4.  The additional evidence presented since the rating 
decision in August 1999 is new and material and the claim for 
service connection for residuals of a left ankle strain, 
including residuals for a fracture, is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated March 1999, 
April, 2005, June 2006, and May 2008.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006). 

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increase compensation 
benefits.  See Vazquez-Flores v. Peake, 22 et. App. 37 
(2008).  This holding requires the Secretary to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has had on the 
claimant's employment and daily life.  Id.  This notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  A May 2008 letter provided notice of 
the information and evidence required to substantiate the 
claims for increased ratings for hemorrhoids and sinusitis.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his appeal  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the veteran's appeal.

Hemorrhoids

The veteran essentially contends that the current evaluation 
assigned for his service-connected hemorrhoids does not 
accurately reflect the severity of that disability.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected condition 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set in the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ranges.  If two disabilities 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximated the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.1.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when assigning a disability evaluation, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.

In a December 1970 rating decision, the RO granted service 
connection for hemorrhoids and assigned a noncompensable 
disability rating.  In a series of rating decisions from 1975 
to 2005 the RO continued this noncompensable rating.  

Under Diagnostic Code 7336, for rating hemorrhoids, a 
noncompensable evaluation is warranted if the hemorrhoids are 
mild or moderate, whether they are external or internal.  A 
10 percent evaluation is only warranted if the hemorrhoids 
are large or thrombotic, irreducible, with excessive 
redundant tissue and evidence frequent recurrences.

Based on the record, the Board finds that the evidence does 
not demonstrate entitlement to a compensable rating 
evaluation for the veteran's hemorrhoids.  In July 2005, a VA 
examiner evaluated the veteran's hemorrhoids.  The report 
from that examination noted only a small bluish protrusion of 
hemorrhoidal tissue.  There was no evidence of fecal leakage 
or fissures.  The veteran described self-treatment by 
applying topical hemorrhoid cream with good relief and 
claimed that bleeding was scant and only once or twice a 
month.  This description is more in line with a description 
of mild or moderate hemorrhoids.

Staged ratings are appropriate for an increased rating claim 
where the factual findings show distinct time periods when 
the service- connected disability exhibits symptoms that 
would warrant different ratings. Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  For the increased rating claim adjudicated 
above, the Board finds that the record does not reflect any 
distinct period of time during the appeal period when the 
criteria for the next higher rating were met.

Further, the Board has considered assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321(b)(1).  The 
record does not show that the veteran's hemorrhoids, alone, 
have required frequent hospitalization, or that 
manifestations of the disability exceed those contemplated by 
the schedule criteria.  Therefore, assignment of an extra-
schedular evaluation in this case is not in order.  Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  Accordingly, a compensable rating for the 
veteran's service-connected hemorrhoids is denied. 

Chronic Maxillary Sinusitis

The veteran also contends that current evaluation assigned 
for his service-connected sinusitis does not accurately 
reflect the severity of that disability and claims 
entitlement to rating evaluation in excess of the 10 percent 
already granted.

In a December 1970 rating, the RO granted service connection 
for sinusitis and assigned a noncompensable disability 
rating.  In a series of rating decisions between 1975 and 
1999, the RO declined to grant a compensable rating, but in 
July 2005, the RO issued another rating decision increasing 
the disability rating to 10 percent.  

Under Diagnostic Code 6513, for rating chronic maxillary 
sinusitis, a noncompensable evaluation is warranted by the 
sinusitis can be detected only by X-rays.  A 10 percent 
evaluation is warranted if there are one or two 
incapacitating episodes per year requiring prolonged (4-6 
weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year characterized by headaches, 
pain and purulent discharge or crusting.  A higher rating of 
30 percent is only warranted if there are three or more 
incapacitating episodes per year requiring prolonged (4-6 
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year characterized by headaches, 
pain and purulent discharge or crusting.

An analysis of the record reveals that the evidence does not 
demonstrate that the veteran's sinusitis approximates the 
degree of severity required for a 30 percent rating.  
Specifically, at a July 2005 VA examination, the veteran 
denied having problems with dyspnea or speech impairment.  
The veteran reported that he treats his sinusitis with 
decongestant nasal spray which gives him good relief.  He 
reported two sinusitis infections requiring antibiotics in 
the past year.  On examination, there was some redness and 
swelling of the turbinates with 75 percent normal flow of 
both sides.  There was no purulence, but both maxillary 
sinuses were tender to percussion.  

The Board notes that the evidence does not demonstrate that 
the veteran's sinusitis caused three or more incapacitating 
episodes per year that require prolonged antibiotic 
treatment.  Likewise, contrary to the veteran's assertions, 
there is no evidence of more than six non-incapacitating 
episodes of sinusitis characterized by headaches, pain and 
purulent discharge or crusting at any time during the 
pendency of this appeal.  Although the veteran testified that 
he regularly takes medications for his sinus problems, the 
clinical reports do not indicate that he was prescribed 
antibiotic treatment for sinusitis to the extent required for 
the next higher rating.  

No private medical records or other evidence were submitted 
in connection with this claim and the latest rating decision 
granting a 10 percent rating for sinusitis was based on the 
VA examination from July 2005.  Accordingly, there is no 
basis upon which to grant a rating in excess of 10 percent 
for the veteran's sinusitis. 

Staged ratings are appropriate for an increased rating claim 
where the factual findings show distinct time periods when 
the service- connected disability exhibits symptoms that 
would warrant different ratings. Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  For the increased rating claim adjudicated 
above, the Board finds that the record does not reflect any 
distinct period of time during the appeal period when the 
criteria for the next higher rating were met.

The Board has also considered assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321(b)(1).  The 
record does not show that the veteran's sinusitis, alone, has 
required frequent hospitalization, or that manifestations of 
the disability exceed those contemplated by the schedule 
criteria.  Therefore, assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  Accordingly, a rating in excess of 10 percent for 
the veteran's service-connected sinusitis is denied. 

Residuals of Left Ankle Injury

The veteran's claim for service connection for residuals of a 
left ankle fracture, to include residuals of a fracture, was 
previously considered and denied by the RO in December 1970.  
That decision noted that no residuals of a left ankle sprain 
were found at the veteran's examination in November 1970.  
After the veteran was provided notice of the decision and of 
his appellate rights, he did not appeal it, and the Board 
decision became final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Another rating decision from June 1975 continued the denial 
and determined that there was no finding of any residuals of 
a left ankle injury.  In February 1979 the RO determined that 
no etiological relationship could be found between the 
veteran's varicose veins and his in-service left ankle 
injury.  In July 1980 the RO rejected the veteran's renewed 
claim on the basis of lack of new and material evidence.  A 
similar rating decision was issued in February 1981, which 
the veteran appealed to the Board.  In September 1981 the 
Board also found that there was a lack of new and material 
evidence necessary to reopen the claim.  

The veteran once again tried to reopen the claim in February 
1999 and July 2005, but on both occasions the RO declined to 
reopen, citing lack of new and material evidence.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and 
material."  Under 38 C.F.R. § 3.156(a), new evidence means 
evidence not previously submitted to agency decisionmakers.  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened and the VA may then proceed to the merits of the 
claim on the basis of all the evidence of record.  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence associated with the claims file subsequent to 
the July 2005 rating decision consists of a letter from Dr. 
Ellis stating his belief that the veteran's in-service ankle 
injury significantly aggravated the veteran's varicose vein 
problem.  Regardless of how the RO ruled on the question, the 
Board must determine for purposes of jurisdiction whether 
there is new and material evidence sufficient to reopen the 
claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board has reviewed the evidence submitted since the 
rating decision in July 2005 and has determined that the 
evidence is both new and material because it relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for residuals of an ankle injury, namely, 
the existence of a stomach disorder independent of the 
veteran's psychological disorder, the absence of which was 
one of the bases for the previous denial of the claim by the 
RO in October 1969.  Accordingly, the claim for service 
connection for a stomach disorder is reopened.


ORDER

A compensable rating for the veteran's service-connected 
hemorrhoids is denied.

A rating in excess of 10 percent for the veteran's service-
connected sinusitis is denied.

New and material evidence having been presented, the claim of 
service connection for residuals of a left ankle injury, to 
include residuals from a fracture, is reopened.  To this 
extent, the claim is allowed.  


REMAND

Having been reopened, the veteran's claim of entitlement to 
service connected for residuals of a left ankle injury, to 
include residuals of a fracture, must be judged on the 
merits.  However, a review of the claims file reveals that 
further action on this issue is necessary prior to final 
appellate review.

The veteran reports that he injured his left ankle during 
service.  He states that in August 1963 he sprained his left 
ankle.  A wet reading of the x-rays indicated that they were 
negative for a fracture, but some swelling and discoloration 
in the ankle joint was noted.  Service treatment records also 
indicate that in October 1963 the veteran was treated for a 
recurrent left ankle sprain.  An additional record from 
August 1963 indicated the veteran's condition as recurrent 
sprained ankle (left) with a handwritten notation of "with 
loose chip fragments."

A review of the claims file also reveals that in September 
1970 the veteran was seen for discoloration of the left ankle 
and that in October 1970 the veteran was diagnosed with 
chronic venous insufficiency in both lower extremities.

In claims for service connection, VA has a duty to provide a 
medical examination or opinion if there is evidence of a 
current disability, evidence of an injury or disease in 
service, and evidence that the current disability may be 
associated with the injury or disease in service, but there 
is not sufficient competent medical evidence to decide the 
claim.  38 C.F.R. § 3.159(c)(4) (2008).  The Board remands 
the case for the veteran to have a VA examination to obtain a 
medical opinion as to whether the veteran has any residuals 
from a left ankle injury during service, and if so, how those 
residuals are manifested.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should notify the veteran 
that he may submit evidence to corroborate 
that the injury of his left ankle during 
service was a fracture.  Example of 
supporting evidence include any letters 
from the time of his service that mention 
the injury, or statements from persons who 
knew him during service who recall the 
injury being a fracture.

2.  The RO/AMC should contact the veteran 
and inquire as to whether he has had any 
treatment for residuals from his ankle 
injury since August 1999.  If the veteran 
indicates that he has received any 
pertinent treatment, the RO/AMC should 
obtain and associate those records with 
the claims file.  

3.  Thereafter, the RO/AMC should schedule 
the veteran for a VA orthopedic 
examination to ascertain the nature and 
etiology of any residuals from a left 
ankle injury, to include varicose vein 
problems, phlebitis and venous 
insufficiency.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner should specifically review the 
veteran's service medical records and the 
private medical statement from Dr. Ellis.  
After examining the veteran, reviewing the 
claims file, and accomplishing any 
diagnostic studies or tests that are 
deemed necessary, the examiner should 
express an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that any current 
disability is consistent with, or 
otherwise causally related to, residuals 
of the claimed fracture of the left ankle 
during service.  A rationale should be 
provided for any opinion or conclusion 
expressed.  If the examiner is unable to 
provide the requested opinions without 
resorting to speculation, it should be so 
stated. 

4.  After completion of the above, and any 
other development deemed necessary, the 
RO/AMC should review and re-adjudicate the 
issues on appeal.  If any such action does 
not resolve the claim to the veteran's 
satisfaction, the RO must provide the 
veteran and his representative a 
supplemental statement of the case and an 
appropriate period of time must be allowed 
for response.  Thereafter, the case must 
be returned to this Board for appellate 
review.


The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinions as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


